DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, lines 4-5, the recitations “and any combinations thereof” included in the Markush group in the claim renders the claim indefinite because the metes and bounds of the claim are unascertainable since it is unclear as to what "combinations thereof” encompasses.  Further, the recitation may lead to issues under enablement, since the specification may not support/enable all possible combinations in the claims.  Each individual combination of materials is not disclosed in the specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 036 912 A to Litchfield.

Regarding claim 1, Litchfield discloses a framed assembly, comprising: a first frame member (10) defining a first inner channel (inside of 10); a second frame member (11) defining a second inner channel (inside of 11) and positioned adjacent the first frame member at a corner joint (Fig. 5A and 5B); a corner cleat (14) having a first leg (upper 21) received within the first inner channel and terminating at a first end (distal end of 21) of the corner cleat, and a second leg (lower 21) received within the second inner channel and terminating at a second end (distal end of lower 21) of the corner cleat; and a passageway (interior of the cleat 14) defined in the corner cleat and extending between the first and second ends (Fig.5A), wherein the passageway places the first inner channel in communication with the second inner channel (when inserted the first channel is in communication with the second channel).  
Regarding claim 2, wherein the passageway is defined through a center of the corner cleat (Fig.5A).  
Regarding claim 6, further comprising an aperture defined at each end of the corner cleat (opening at the distal end of each leg 21) and providing access into the passageway, wherein at least one of the apertures exhibits a diameter larger than a diameter of the passageway (opening at distal end of 21 is larger than diameter of opening at holes 42 of passageway).  
Regarding claim 7, further comprising wiring positioned within the passageway and extending into the first and second inner channels (40 and 40).  
Regarding claim 8, Litchfield discloses a method of assembling a corner joint of a framed assembly, comprising: extending a first leg of a corner cleat into a first inner channel of a first frame member (upper leg 21 of 14, Fig.5A), the first leg terminating at a first end (distal end of upper leg 21) of the corner cleat; extending a second leg (lower leg 21 of 14) of the corner cleat into a second inner channel (lower 21 is inserted into 11) of a second frame member, the second leg terminating at a second end (distal end of lower leg 21) of the corner cleat; advancing the first and second frame members toward each other to form a seam (seam formed between 10, 11, and 14); and positioning wiring (40, 40) within a passageway (internal opening of 14) defined in the corner cleat and extending between the first and second ends (Fig.5A), wherein the wiring extends into the first and second inner channels (Fig.5A).  
Regarding claim 9, wherein positioning the wiring within the passageway precedes extending the first and second legs into the first and second inner channels, respectively (wiring extends into passageway before the leg is inserted into the channel, Fig.5A).  
Regarding claim 16, Litchfield discloses a corner cleat (14) for a framed assembly, comprising: an angled body (14, Fig.5A) providing a first leg (upper leg 21) terminating at a first end (distal end of upper leg 21) of the body, and a second leg (lower leg 21) terminating at a second end (distal end of lower leg 21) of the body; a passageway (interior of 14) defined in the body and extending between the first and second ends; and an aperture (opening at the distal ends of legs 21) defined at each end of the body and providing access into the passageway, wherein at least one of the apertures exhibits a diameter larger than a diameter of the passageway (openings are larger than diameter of the passageway at 42).  
Regarding claim 19, wherein the passageway is defined through a center of the body (center of 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 036 912 A to Litchfield.

Regarding claim 11, Litchfield does not specifically disclose wherein positioning the wiring within the passageway follows extending the first and second legs into the first and second inner channels, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have inserted the corner cleats and then inserted the wire into the system, thereby allowing the frame to be secured as a whole, preventing the wiring from being lost inside of the framing prior to installation.





Claim(s) 3, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 036 912 A to Litchfield in view of DE 1 509 155 to Runge.

Regarding claims 3, 10, and 20, Litchfield does not disclose wherein the passageway provides an opening defined in a lateral side of the corner cleat and extending between the first and second ends, and wherein positioning the wiring within the passageway comprises inserting the wiring laterally into the passageway via the opening.  
Runge disclose a passageway provides an opening (one of the open quadrants of the cleat of Figure 3) defined in a lateral side of the corner cleat (Fig.3) and extending between the first and second ends (extends from 9 to 9). One would be capable of providing a wire through the quadrants of the corner cleat of Runge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cleat of Litchfield from any desired shape as taught by Runge, thereby providing a cleat that is stronger, and that uses less material.





Claim(s) 4, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 036 912 A to Litchfield in view of CN 104110197 to Shandong.

Regarding claims 4, 14, 15, 17, and 18, Litchfield does not disclose wherein the corner cleat comprises a first component matable with a second component and the passageway is partially defined by each of the first and second components.  
Shandong discloses wherein the corner cleat is formed from a first and a second component (10 and 11), wherein the first and second components are mated via a dowel and hole engagement (21a, 21b, 22a, 22b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the corner cleat of Litchfield as a two-piece formation as taught by Shandong since forming a member from identical halves is a known method and the corner cleat will be created a stronger, better fit for the profiled.

Claim(s) 1, 2, 5-9, 11-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03-076755 A1 to Kwon in view of CN 205531111 U to Tianjin.

Regarding claim 1, Kwon discloses a framed assembly, comprising: a first frame member (1) defining a first inner channel (inside of 1); a second frame member (1’) defining a second inner channel (inside of 1’) and positioned adjacent the first frame member at a corner joint (Fig. 1 and 2); a corner cleat (14) having a first leg (top horizontal leg of 14, Fig.5) received within the first inner channel and terminating at a first end (distal tip of top leg of 14) of the corner cleat, and a second leg (lower leg of 14) received within the second inner channel and terminating at a second end (distal tip of lower leg) of the corner cleat.
Kwon does not disclose a passageway defined in the corner cleat.
Tianjin discloses a passageway (3, 4) defined in the corner cleat (1) and extending between the first and second ends (distal ends of each leg), wherein the passageway places the first inner channel in communication with the second inner channel (passageway will connect both channels of framing members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the corner cleat of Kwon with a wire passageway as taught by Tianjin so to enable a user to route a wire through an otherwise solid corner cleat thereby providing a means to lead the wire through while maintaining the rigidity of the corner cleat.  
Regarding claim 2, Tianjin discloses wherein the passageway is defined through a center of the corner cleat (cross section of Figure 1 shows the passageway through the center).  
Regarding claim 5, Tianjin discloses wherein the passageway includes a rounded corner (4) that transitions between the first and second legs.  
Regarding claim 6, Kwon in view of Tianjin do not disclose further comprising an aperture defined at each end of the corner cleat and providing access into the passageway, wherein at least one of the apertures exhibits a diameter larger than a diameter of the passageway.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an enlarged opening on the cleat of Kwon in view of Tianjin so to provide an easier way of inserting a wire into the passageway when assembling the frame.
Regarding claim 7, Tianjin discloses further comprising wiring positioned within the passageway and extending into the first and second inner channels (the passageway is a passageway for a wire).  
Regarding claim 8, Kwon discloses a method of assembling a corner joint of a framed assembly, comprising: extending a first leg (top leg of 14, Fig.5) of a corner cleat into a first inner channel of a first frame member (1), the first leg terminating at a first end (distal end of the top leg of Fig.5) of the corner cleat; extending a second leg (lower leg of 14, Fig.5) of the corner cleat into a second inner channel of a second frame member (1’, Fig.2), the second leg terminating at a second end  (distal end of lower leg of Fig.5) of the corner cleat; advancing the first and second frame members toward each other to form a seam (seams between 1 and 1’, Fig. 1 and 2).
Kwon does not disclose positioning wiring within a passageway defined in the corner cleat and extending between the first and second ends, wherein the wiring extends into the first and second inner channels. 
Tianjin discloses a passageway (3, 4) defined in the corner cleat (1) and extending between the first and second ends (distal ends of each leg), wherein the passageway places the first inner channel in communication with the second inner channel (passageway will connect both channels of framing members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the corner cleat of Kwon with a wire passageway as taught by Tianjin so to enable a user to route a wire through an otherwise solid corner cleat thereby providing a means to lead the wire through while maintaining the rigidity of the corner cleat.  
Regarding claims 9 and 11, Kwon in view of Tianjin do not disclose the order of which the cleat and the wire are inserted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have inserted the wire and installed the corner cleats in any desired order so to provide the user with the easiest means of assembly.
Regarding claim 12, Tianjin discloses wherein an aperture is defined at the first end of the corner cleat and provides access into the passageway (end of the passageway).
Kwon in view of Tianjin do not specifically disclose wherein the aperture exhibits a diameter larger than a diameter of the passageway, the method further comprising: advancing the wiring to the aperture of the first end; engaging the wiring on a sloped transition defined by the aperture of the first end; and guiding the wiring into the passageway via the sloped transition.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an enlarged opening on the cleat of Kwon in view of Tianjin so to provide an easier way of inserting a wire into the passageway when assembling the frame, there enlarged opening having a slope which will easily guide the wire and prevent the wire from becoming damage on a sharp edge of an opening.
Regarding claim 13, Kwon in view of Tianjin do not disclose wherein advancing the wiring to the aperture of the first end comprises: pulling the wiring to the aperture of the first end with a line attached to one end of the wiring; and drawing the wiring through the passageway with the line.
Using a guide line to pull a wire through a hole is notoriously well known in the art. It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have used a line to pull a wire through a passageway as is well known in the art. The act of using a guide line is not a novel process.
Regarding claim 16, Kwon discloses a corner cleat for a framed assembly, comprising: an angled body (14, Fig.5) providing a first leg (upper leg of 14, Fig.5) terminating at a first end (distal end of upper leg of 14) of the body, and a second leg (lower leg of 14, Fig.5) terminating at a second end (distal end of the lower leg of 14, Fig.5) of the body.
Kwon does not disclose a passageway defined in the body and extending between the first and second ends; and an aperture defined at each end of the body and providing access into the passageway, wherein at least one of the apertures exhibits a diameter larger than a diameter of the passageway.  
Tianjin discloses a passageway (3, 4) defined in the corner cleat (1) and extending between the first and second ends (distal ends of each leg), and an aperture defined at each end of the body and providing access into the passageway (ends of the passageway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the corner cleat of Kwon with a wire passageway as taught by Tianjin so to enable a user to route a wire through an otherwise solid corner cleat thereby providing a means to lead the wire through while maintaining the rigidity of the corner cleat.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an enlarged opening on the cleat of Kwon in view of Tianjin so to provide an easier way of inserting a wire into the passageway when assembling the frame.
Regarding claim 19, wherein the passageway is defined through a center of the body (cross section of Figure 1 shows the passageway through the center).  

Claim(s) 3, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03-076755 A1 to Kwon in view of CN 205531111 U to Tianjin in view of DE 1 509 155 to Runge.

Regarding claims 3, 10, and 20, Kwon does not disclose wherein the passageway provides an opening defined in a lateral side of the corner cleat and extending between the first and second ends, and wherein positioning the wiring within the passageway comprises inserting the wiring laterally into the passageway via the opening.  
Runge disclose a passageway provides an opening (one of the open quadrants of the cleat of Figure 3) defined in a lateral side of the corner cleat (Fig.3) and extending between the first and second ends (extends from 9 to 9). One would be capable of providing a wire through the quadrants of the corner cleat of Runge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cleat of Kwon from any desired shape as taught by Runge, thereby providing a cleat that is stronger, and that uses less material.

Claim(s) 4, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03-076755 A1 to Kwon in view of CN 205531111 U to Tianjin in view of CN 104110197 to Shandong.

Regarding claims 4, 14, 15, 17, and 18, Kwon does not disclose wherein the corner cleat comprises a first component matable with a second component and the passageway is partially defined by each of the first and second components.  
Shandong discloses wherein the corner cleat is formed from a first and a second component (10 and 11), wherein the first and second components are mated via a dowel and hole engagement (21a, 21b, 22a, 22b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the corner cleat of Kwon as a two-piece formation as taught by Shandong since forming a member from identical halves is a known method and the corner cleat will be created a stronger, better fit for the profiled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635